Citation Nr: 1530620	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-26 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for tinnitus



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986 and from November 1987 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for tinnitus.

In his Substantive Appeal the Veteran requested a Travel Board hearing before a Veterans Law Judge.  However, prior to the scheduled hearing he withdrew his hearing request in writing. 


FINDING OF FACT

The Veteran's tinnitus was as likely as not incurred in service. 


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, the requirements to establish entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously on active duty for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts he has tinnitus that is due to acoustic trauma incurred during service in the mechanized infantry during the First Persian Gulf War (Operation Desert Storm).  In his Substantive Appeal the Veteran cited a history of ear infections and the cumulative effect  of years of military noise exposure, particularly in the Persian Gulf War when ear plugs were not worn in order to better hear verbal instructions.

The Veteran's service personnel record establishes that he was awarded the Combat Infantryman Badge (CIB); accordingly, acoustic trauma consistent with combat is shown.  Service personnel records also document non-combat acoustic trauma in the form of exposure to weapons firing (expert marksmanship qualification badge with rifle and grenade bars); exposure to diesel engine noise (Bradley Fighting Vehicle crew evaluator course with associated service in mechanized infantry units in Germany, Fort Stewart and Fort Hood/Southwest Asia) and exposure to aircraft engine noise (jet engine mechanic course and air assault school with associated service in air assault infantry units in Fort Campbell and Korea).  During several assignments, including the last assignment prior to retirement from service, the Veteran was enrolled in the hearing conservation program due to routine noise exposure.

Service treatment records (STRs) show treatment for ear infections, but are silent in specific regard to tinnitus/ringing in the ears.

A VA audiological evaluation was performed in June 2012, performed by an audiologist who reviewed the claims file.  In regard to tinnitus, the Veteran  reported recurrent tinnitus that began with an ear infection in service in 1998.     The audiologist stated he was unable to provide an opinion as to whether the Veteran's claimed tinnitus is or is not likely related to service without resorting      to speculation.  The audiologist explained that tinnitus is diagnosed based on subjective factors only, and the Veteran's hearing is normal, so there are no objective factors seen on examination for which the diagnosis of tinnitus can be attributed.

The Board notes that tinnitus is a condition recognized as "chronic" under 38 C.F.R. § 3.309(a).  Moreover, the Veteran is competent to state that his tinnitus began in service, because tinnitus is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself).  Here, the Board finds the Veteran's assertions that his tinnitus began in 1998 during his service and has been recurrent since that time to be credible.  

Affording the benefit of any reasonable doubt to the Veteran, the requirements for service connection are met and the claim for tinnitus is granted.    

ORDER

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


